Citation Nr: 0218378	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1978 
to October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied entitlement to service connection 
for hepatitis C.  The veteran perfected an appeal of that 
decision.


FINDING OF FACT

Hepatitis C was not manifested during military service and 
is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  The Board further finds that 
development of the issues on appeal has proceeded in 
accordance with the laws and regulation.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in July 2001 by instructing him to 
submit evidence showing that hepatitis C was incurred in 
service, and had continued to exist since service.  The RO 
also instructed him to provide the dates of any treatment 
for hepatitis during service and to identify the medical 
care provider, so that the RO could obtain the records of 
that treatment on his behalf.  In addition, the RO 
instructed him to provide information regarding any risk 
factors for contracting the hepatitis C virus.  The 
veteran responded by reporting that he had received a 
blood transfusion while in service when a mass was 
surgically removed from his neck, which he believed to be 
when he contracted the hepatitis C virus.  He also 
presented medical evidence showing that hepatitis C had 
been diagnosed in February 2000.  

The RO provided the veteran a statement of the case in 
June 2002, in which the RO informed the veteran of the 
regulatory requirements for establishing service 
connection, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  In the statement of the case the 
RO also informed the veteran of the provisions of the 
revised 38 C.F.R. § 3.159, in terms of VA's duty to notify 
him of the evidence he was required to submit to 
substantiate his claim, the evidence VA would obtain on 
his behalf, and VA's duty to assist him in developing the 
relevant evidence.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that 
any additional evidence that he had should be submitted to 
the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA 
will also make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's 
duty includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c).  

The RO has obtained the veteran's service medical records 
and the clinical records pertaining to the surgical 
removal of a cyst from his neck at Yokota, Japan, in 
December 1980.  The veteran has presented private 
treatment records in support of his claim, and presented 
hearing testimony before the RO Decision Review Officer in 
February 2002.  The veteran and his representative have 
been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to 
his appeal.  

As previously stated, in a claim for compensation benefits 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary if the information and 
evidence of record is not sufficient for VA to make a 
decision on the claim, but: (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
Supp. 2002); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); 38 C.F.R. § 3.159(c)(4).

The veteran contends that he received a blood transfusion 
during service, from which he contracted the hepatitis C 
virus.  The RO did not provide the veteran a VA medical 
examination, nor did the RO obtain a medical opinion 
regarding the claimed relationship between hepatitis C and 
the veteran's military service.  His service medical 
records, including the inpatient clinical records 
pertaining to his December 1980 surgery, do not show that 
he received any blood or blood products during service.  
The service medical records are also silent for any 
complaints or clinical findings related to a liver 
disorder.  The initial documentation of the veteran having 
hepatitis occurred in February 2000, many years following 
his separation from service.  

Given the absence of medical evidence documenting any 
complaints or clinical findings pertaining to a liver 
disorder from October 1982 to February 2000, or the 
occurrence of a risk factor for contracting hepatitis 
during service, any current medical opinion regarding a 
nexus between hepatitis C and an in-service disease or 
injury could not be based on the review of 
contemporaneous, objective medical evidence.  A medical 
opinion that is based on the veteran's reported history is 
of no probative value.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Because any current medical opinion would be 
of no probative value, the Board finds that a medical 
opinion regarding a nexus between hepatitis C and an in-
service disease or injury is not required prior to 
considering the substantive merits of the veteran's claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no 
benefit would flow to the veteran).  The Board has 
determined that the information and evidence of record is 
sufficient to determine the veteran's entitlement to 
service connection for hepatitis C.  The Board concludes 
that all relevant data has been obtained for determining 
the merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid 
him in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131.  For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran has presented private treatment records 
showing that his symptoms and clinical findings were 
diagnosed as hepatitis C in February 2000.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The probative evidence does not indicate, 
however, that he incurred a related disease or injury 
during service, or establish a nexus between hepatitis C 
and an in-service disease or injury.  Hickson, 12 Vet. 
App. at 253.

As previously stated, the veteran's service medical 
records are negative for any complaints or findings 
related to hepatitis C or jaundice.  The records include 
the inpatient clinical records from the service department 
hospital in Yokota, Japan, showing that he was 
hospitalized in December 1980 for excision of a cyst from 
the neck.  The cyst was excised while he was under a 
general anesthesia.  A post-operative note reflects that 
his estimated blood loss was 50 cubic centimeters (cc.), 
and that he had zero blood replacement.  In April 1982 he 
underwent a flight engineer examination, and in response 
to the question as to whether he had ever had or if he 
currently had jaundice or hepatitis, he responded "no."  

In February 2002 the veteran testified that while he was 
in service he underwent surgery for excision of a cyst on 
the right side of the neck.  He stated that during the 
surgery he was given a blood transfusion, in that when he 
woke up he was being given blood intravenously.  He denied 
developing jaundice or having treatment after his surgery 
for yellowing of the skin.  

As a lay person the veteran is competent to provide 
evidence of observable events, including the presence of 
blood in an intravenous application.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The veteran's testimony, 
however, is controverted by the service medical records, 
which show that he did not receive any blood during or as 
a result of the surgery.  The hospital records are more 
probative than the veteran's historical account because 
they were created contemporaneously, for the purpose of 
documenting the medical treatment he received.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as 
reported by the veteran).  The Board finds, therefore, 
that the veteran's assertions are not credible, and that 
he did not receive a blood transfusion during service.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other 
items of evidence).

The medical evidence includes treatment records from K.T., 
M.D.  In a February 2000 clinical note Dr. T. stated that 
the veteran's risk factors for contracting hepatitis 
included his report of having received a blood transfusion 
at the time of the in-service surgery.  He also reported 
that approximately one month after his surgery, he was 
readmitted to the hospital with jaundice and was told that 
he had some type of hepatitis.  In an August 2000 medical 
report Dr. T. stated that it appeared that the veteran may 
have acquired the hepatitis when he received a blood 
transfusion during surgery performed in the late 1970s.  
In a January 2002 report S.A.M., D.O., stated that the 
veteran had contracted hepatitis as a result of a blood 
transfusion for neck surgery in approximately 1979.

A medical opinion that is based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  
The February and August 2000 opinions from Dr. T. and the 
January 2002 opinion from Dr. M. were based on the 
veteran's report of having undergone a blood transfusion 
with the December 1980 surgery and having been treated for 
jaundice or hepatitis during service, which is not 
credible and which is contradicted by the contemporaneous 
treatment records.  The medical opinions are not, 
therefore, probative of a nexus to service.  Godfrey, 
8 Vet. App. at 121.

The veteran has also provided his own lay evidence 
indicating that the currently diagnosed hepatitis C was 
caused by a blood transfusion that he had during service.  
As a lay person, however, he is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  His statements are 
not, therefore, probative of a nexus between the currently 
diagnosed disorder and a disease or injury incurred in 
service.

In summary, the Board finds that there is no competent 
medical evidence of record showing that the veteran's 
currently diagnosed hepatitis C is attributable to an 
injury or disease incurred in service.  As previously 
found, because a current medical opinion would not be 
probative, additional development in an attempt to obtain 
such evidence is not warranted.  Consequently, the Board 
concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hepatitis C.


ORDER

The claim of entitlement to service connection for 
hepatitis C is denied.  




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

